Exhibit 10.6
 
AGRICULTURAL BANK OF CHINA


Series No. ABC(2012)2005
The Maximum Guarantee Contract of
Agricultural Bank of China Inc .
 
Date: September 21, 2012


ABC(2012)2005
 
 
1

--------------------------------------------------------------------------------

 
 
The Maximum Guarantee Contract
 
Clients: In order to protect your legal right, please read carefully the
Articles in the contract (especially the articles with blank), confirm your
right and obligation before signing .Please consult handling bank if you have
any questions.


Loaner (full name): Agriculture Bank of China, Economic and Technical
Development Zone Branch


 

Guarantor (full name): 1) Ningbo Pacific Shipping Co., Ltd   2) Jicun Wang,
Sumei Chen   3) Ningbo Kewei Investments Co., Limited

 
In view that the guarantor is willing to provide the maximum guarantee for claim
formed according to a series of business contract (“main contract”) signed in
Article 1 of the contract signed by loaner and Ningbo Keyuan Plastics Co.,
Ltd.(Loanee). The parties enter into this contract through negotiation according
to relevant laws and regulations.


Article 1 The guaranteed main claims and the maximum amount


1. Guarantor is willing to offer guarantee of the following claims formed by the
loaner and loanee. The maximum balance of guaranteed claims is equal to RMB
312,000,000. Foreign currency business shall be calculated according to the
selling price of business stipulated in the (1).


(1) From September 21, 2012 to September 20, 2014, it is the period of
determination of the secured claims. Claims are formed by agreed businesses
between the loaner and the loanee. Businesses including: (√ is included)
 

√ RMB/foreign currency loans   √ Margin relief for issuing   √ Export packing
loan
√ Discounted commercial bills
√ Import bill √ Bank guarantee √ Commercial acceptance bill    √ Export bill  

 
Other businesses



(2) The loan principal, interest, default interest, compound interest and cost
which are not be paid in master contract signed by loaner and loanee should be
counted from agreed date to actual repay date:
 
Contract Name
Contract Number
Unpaid Debt Principal
Currency
                       

 
(Another table may be attached if the columns are not enough, and it is a part
of the contract.)
 
 
2

--------------------------------------------------------------------------------

 
 
2. The guaranteed business types, amount, interest rate, term etc. in this
contract shall be based on related legal instruments or certificates.


3. The loaner doesn’t need to handle security procedures individually when
making loans or provide other bank credit within the agreed time limit and
maximum balance.


4. The businesses which happen in the period stipulated in the contract and
within the maximum balance, the guarantor will assume guarantee responsibility
on a voluntary basis.


Article 2 Guaranty of Scope


The guaranty scope includes loan principal, interest rate, default interest,
compound interest, liquidated damages, damages, arbitration fee, counsel fee
etc. which can realize loaner’s right.


The guarantor will assume guarantee responsibility on a voluntary basis for the
part beyond maximum balance due to the exchange rate change.


Article 3 Guarantee method


The guarantee method is joint liability. If there are many guarantors under the
contract, each guarantor shall assume joint responsibility to the loaner.


Article 4 Guarantee period


1. The guarantor’s guarantee period is 2 years since the termination of the loan
execution specified in the main contract;


2. The guarantee period under the commercial bills acceptance, waiving and
issuing bond certificate and bond letter is 2 years since the payment is paid by
the loaner;


3. The guarantee period of the commercial bills discounting is 2 years since the
expiration of discounted bills;


4. If the loaner and loanee reach agreement with regard to the time period of
loan execution of the main contract, the guarantor continues to assume guarantee
responsibility.
 
 
3

--------------------------------------------------------------------------------

 


5.If the loaner declares the financial claim acceleration of maturity due to
laws and regulations happened and items of main contract ,guarantee period is
2years since the date of acceleration of maturity .


Article 5 Guarantor Commitment


1. Having got the authorization required by the contract guarantee according to
relevant rules and procedure;


2. Providing the loaner with authentic, complete, effective financial statement,
articles of association and other relevant materials or information. The
guarantor should also accepting loaner’s supervision and inspection of
guarantor’s product operation and financial condition.


3. When the loanee fails to fulfill contractual obligations, the guarantor
promises to fulfill the responsibility voluntarily.


4. When guarantor fails to perform the guarantee responsibility under this
contract, the loaner is entitled to directly withdraw the related payments from
guarantor’s account opened at loaner.


5. The guarantor immediately notifies the loaners with written form in any one
of the following circumstances:


(1) Guarantor changes the name, domicile, legal representative, contact
information and other matters;


(2) Affiliation changes, high-level personnel changes, corporate charter
changes, and organizational restructuring happen to the guarantor;


(3) Guarantor’s financial conditions deteriorates, serious difficulties arise in
production and operation, or other significant litigation and arbitration
emerge;


(4) Guarantor occurred shutdown, business suspended or reorganization,
restructuring and so on;


(5) Guarantor’ business license is revoked or suspended or other dissolution
event;


(6) Other matters unbeneficial to the realization of loaner’s debt happen to
guarantor.


6. When guarantors implement any one the following actions, they shall inform
the loaner within 15 days and obtain written consent from the loaner;
 
 
4

--------------------------------------------------------------------------------

 


(1) Guarantor change operating system, capital structure, including but not
limited to
contracting, leasing, joint-stock business, merger, division, joint ventures,
capital reduction, asset transfer, application re-engineering, application
reconciliation, application to bankruptcy.


(2) Guarantor provides the third person’s debt with assurance guarantee or set
pledge or pledge guarantee, with their own assets, for their own or the third
person’s debts and this may affect the guarantee responsibility under the
contract;


Article 6 Determination of guaranteed claims


The maximum amount under the contract to ensure the security of claims should be
determined if any one of the following circumstances happened.


1. The determination period of claims expires. This expiration includes that the
determination period of claims stipulated in Article 1 of the contract expires
as well as the situations that the loaner declares the determination period
expires in advance according to national laws, regulations or the main contract.


2. The new claims can not happen.


3. The loanee or the guarantor is declared bankrupt or has been revoked.


4. Other circumstances confirmed by creditor’s right according to the law.


Article 7 Guarantee Responsibility


1. If one of the following circumstances occurs, the loaner has the right to
request the guarantor to performance guarantee responsibility. When guarantor’s
payment is not sufficient to pay off the guarantee claim settled in the
contract, the loaner can choose to repay the principal, interest, penalty
interest, compound interest or fees, etc according to this article;


(1) The loan execution period expiration under any main contract and the loaner
fails to pay off. “Period expiration” includes the loan execution period
expiration specified in the main contract as well as the conditions that the
loaner declares the creditor’s rights under the main contract expiration in
advance according to national laws, stipulations and matters stipulated in the
main contract;


(2) The loanee and guarantor are required to apply for bankruptcy by people’s
court or arbitrated for reconciliation.
 
(3) The loanee and guarantor’ business license is revoked, ordered to close down
or have other dissolution event.
 
 
5

--------------------------------------------------------------------------------

 


(4) The loanee and guarantor have died or proclaimed to go missing or have died;


(5) Guarantor breaches the obligations under this contract.


(6) Other serious situations which affect the realization of financing claim;


2. Loan assumed by the contract exists in the loaner to provide security and
ensure the property. The loaner may request the guarantor before the guarantee
responsibility of guarantee property. If guarantee or assurance guarantee happen
to the claims guaranteed in the contract, the loaner is entitled to require to
the guarantor to assume the assurance responsibility of the object.


3.If the loaner offers object guarantee, the loaner shall abandon this
guaranteed object right, guaranteed object’s position or change the guarantee
object rights, the guarantor agree to assume joint liability assurance for the
claims under the main contract. This guaranteed object right refers to the right
that the loaner forms due to the guarantee of the object provided for the
creditor’s right under the main contract.


4. Guarantors provide guarantee for the entire several debts , included but
limited several under the contract between loaner and loanee ,and the
guarantor’s payment is insufficient to pay the whole due debt ,the loaner could
decide the paid debt and filing order.


5. According to related laws and regulations or the contract ,loaner executes
counteracting right and decides the paid debt and filing order ;loaner executes
subrogation right and decide paid debt form sub-loanees and filing order.


Article 8 Breach of Contract


1. If loaners do not fulfill a contractual obligation and result in loss of
guarantor after the contract takes effect, they shall bear the corresponding
liability.


2. Guarantor should pay % of the maximum amount of liquidated damages to loaners
according to the contract if occur any one of the following actions; if the
guarantor cause losses to the loaners, a full compensation shall be given;


(1) Fails to obtain lawful and effective authorization required by the contract
guarantee;


(2) Fails to provide authentic, complete and effective financial statements,
articles of association or other related data, information
 
(3) Fails to immediately notify the loaner when the matter in item 5 of Article
5 happened.
 
 
6

--------------------------------------------------------------------------------

 


(4) Fails to obtain consent of loaner in advance when executed the action in
item 6 of Article 5;


(5) Other actions which breach the contract or effect the claim realization of
loaner.


Article 9 Objection Period of Counteracting Right and the Rescission Right


Loaner executes the counteracting right and rescission right based on related
laws and regulations or the contract, the objection period is 7 business days
since the loaner inform the guarantors with written, oral and other forms.


Article 10 Dispute Resolution


Dispute in the contract can be resolved through consultation by the parties or
in the first way as following:


1. Litigation. Local People’s Court.


2. Arbitration. Submit  to / (Full name of arbitration) for arbitration
according to corresponding regulations.


During the litigation or arbitration, the articles and the items not involved in
dispute should be performed.


Article 11 Other Items


1.  
Guarantor should understand the loanee's business condition or the various of
business and operation under the contract .The main contract, related law
documents or voucher of various businesses under the contract shall not be
delivered to the guarantor;



Article 12 Effectiveness of the contract


This contract becomes effective when each party signs or stamps.


Article 13 This contract is triplicate, one for loaner, one for guarantor, one
for loanee, Each is equal validity.


Claim: Loaner has asked guarantor to have a comprehensive and accurate
understanding of the contract. The loaner has made corresponding explanation to
the above clauses upon the guarantor’s requirements. Contracting parties have
the same understanding of the meaning of the contract.
 
 
7

--------------------------------------------------------------------------------

 


Loaner (stamp): Loaner (stamp): Agriculture Bank of China, Economic and
Technical Development Zone Branch
 
Principal or authorized agent: Legal representative or authorized agent:
[img01.jpg]
 
Guarantor (stamp): Ningbo Kewei Investments Co., Limited


Principal or authorized agent: Principal or authorized agent: Rizhen Hu
 
Guarantor (stamp): Ningbo Pacific Shipping Co., Ltd


Principal or authorized agent: Principal or authorized agent:
 
Guarantor (stamp):


Principal or authorized agent: Principal or authorized agent: Jicun Wang; Sumei
Chen


Signed time: September 21 2012
Signed site: Agriculture Bank of China , Economic and Technical Development Zone
Branch


Loanee’s claim: Having obtained the above The Maximum Guarantee Contract,
without any dissents to all clauses.


Loanee（stamp）:Ningbo Keyuan Plastic Co., Ltd


Principal or authorized agent: Chunfeng Tao


Receipted time: September 21, 2012
 
 
8

--------------------------------------------------------------------------------